     18-12341-smb                Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17                Main Document
                                                        Pg 1 of 24
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------x
                                                               :
 In re:                                                        : Chapter 11
                                                               :
 1141 REALTY OWNER LLC, et al.,                                : Case No. 18-12341 (SMB)
                                                               :
                           Debtors. 1                          : Jointly Administered
                                                               :
 --------------------------------------------------------------x

                                               AFFIDAVIT OF SERVICE

 STATE OF CALIFORNIA   }
                       } ss.:
 COUNTY OF LOS ANGELES }

 DARLEEN SAHAGUN, being duly sworn, deposes and says:

1. I am employed by Omni Management Group located at 5955 DeSoto Avenue, Suite 100, Woodland
   Hills, CA 91367. I am over the age of eighteen years and am not a party to the above-captioned
   action.

2. On February 22, 2019, I caused to be served the:

                  a. Order: (I) Approving Disclosure Statement on a Provisional Basis; (II) Authorizing
                     Debtors to Solicit Votes on The Plan; and (III) Scheduling a Hearing on Final Approval
                     of Disclosure Statement and Confirmation of Plan [Docket No. 119], (the “Order”),

                  b. First Amended Plan of Reorganization for 1141 Realty Owner LLC and Flatironhotel
                     Operations LLC Under Chapter 11 of The Bankruptcy Code [Docket No. 121], (the
                     “Plan”),

                  c. Disclosure Statement for First Amended Plan of Reorganization for 1141 Realty Owner
                     LLC and Flatironhotel Operations LLC Under Chapter 11 of The Bankruptcy Code
                     [Docket No. 122], (the “Disclosure Statement”),

 (2a through 2c collectively referred to as the “Solicitation Package”)

                  d. Class 2: Ballot for Accepting or Rejecting Plan of Reorganization, (“Class 2 Ballot”),

                  e. Class 6: Ballot for Accepting or Rejecting Plan of Reorganization, (“Class 6 Ballot”),

                  f. Notice and Schedule of Debtors’ Calculations of Cure Amounts Owed on Their
                     Contracts and Leases to be Assumed as Part of Their Proposed Plan of Reorganization,
                     (the “Cure Notice”).
 ____________________________________
 1
  The Debtors herein and the last four digits of their respective tax identification number are: 1141 Realty Owner LLC
 (1804) and Flatironhotel Operations LLC (4773). The Debtors’ principal place of business is 9 West 26th Street a/k/a 1141
 Broadway, New York, New York.
18-12341-smb   Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17   Main Document
                                      Pg 2 of 24
18-12341-smb   Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17   Main Document
                                      Pg 3 of 24

                                 EXHIBIT A
              18-12341-smb          Doc 123
1141 Realty Owner LLC - Overnight Mail
                                              Filed 02/26/19 Entered 02/26/19 16:41:17       Main Document
                                                                                                      Served 2/22/2019
                                                           Pg 4 of 24
PREMIER FLATIRON LLC
C/O SILVERMANACAMPORA LLP
100 JERICHO QUADRANGLE, SUITE 300
JERICHO, NY 11753



                                                                             Parties Served: 1




Page 1 of 1
18-12341-smb   Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17   Main Document
                                      Pg 5 of 24

                                 EXHIBIT B
              18-12341-smb        Doc 123
1141 Realty Owner LLC - Overnight Mail
                                            Filed 02/26/19 Entered 02/26/19 16:41:17       Main Document
                                                                                                    Served 2/22/2019
                                                         Pg 6 of 24
1141 REALTY LLC
C/O JAGDISH VASWANI
2223 PUNTA DEL ESTE
HACIENDA HEIGHTS CA 91745



                                                                           Parties Served: 1




Page 1 of 1
18-12341-smb   Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17   Main Document
                                      Pg 7 of 24


                                 EXHIBIT C
              18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17                Main Document
                                                                                                               Served 2/22/2019
                                                           Pg 8 of 24
MAESTRO PMS                                   REVENUE OPTIMIZATION CONSULTANTS, LLC       SABRE HOSPITALITY SOLUTIONS
65 ALLSTATE PARKWAY                           347 WEST 36 ST, SUITE 802                   DIVISION OF SABRE GLBL INC
SUITE 100                                     NEW YORK, NY 10018                          7285 COLLECTION CENTER DR
MARHAM, ON L3R 9X1 CANADA                                                                 CHICAGO, IL 60693




TELCO EXPERTS                                 TIME WARNER CABLE
169 RAMAPO VALLEY RD                          60 COLUMBUS CIR
OAKLAND, NJ 07436-2509                        NEW YORK, NY 10023




                                                                                      Parties Served: 5




Page 1 of 1
18-12341-smb   Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17   Main Document
                                      Pg 9 of 24

                                 EXHIBIT D
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17       Main Document
                                                                                                      Served 2/22/2019
                                                           Pg 10 of 24
123 BACKFLOW TESTING                          150 WEST 28TH ST LLC                 150 WEST 28TH STREET LLC
30-10 35TH ST, 2ND FL                         C/O DEZER PROPERTIES LLC             C/O DEZER PROPERTIES
ASTORIA, NY 11103                             89 5TH AVE, 11TH FL                  ATTN: HOWARD DUBS
                                              NEW YORK, NY 10003                   89 5TH AVE, 11TH FL
                                                                                   NEW YORK, NY 10003



776 6TH AVE PARKING CORP                      A.C.T. LOGISTICS LLC                 ABALON EXTERMINATING CO. INC
170 WEST 31TH ST                              253-10 NORTHERN BLVD                 261 5TH AVE, STE 1504
NEW YORK, NY 10011                            LITTLE NECK, NY 11362                NEW YORK, NY 10016




ABALON EXTERMINATING CO. INC.                 ABC FIRE LIFE SAFETY                 ABC STAR CLEANING ENTERPRISES CORP
ATTN: SAVI RUBIN                              P.O. BOX 50229                       2225 BENSON AVE, APT 2D
261 5TH AVE, STE 1504                         BROOKLYN, NY 11205                   BROOKLYN, NY 11214
NEW YORK, NY 10016




ABC STAR CLEANING ENTERPRISES CORP.           ABRAHAM SALEH                        ABU NAIM
ATTN: TAMARA FRATEA                           82-72 167TH ST                       ADDRESS REDACTED
2225 BENSON AVE, APT 2-D                      HILLCREST, NY 11432
BROOKLYN, NY 11214




ACCESS BOOKINGS LTD                           ACCURATE AIR TECHNOLOGY              ADT SECURITY SERVICES
53A TAMWORTH RD                               30-47 70TH ST                        3190 S VAUGHN WAY
LICHFIELD, WS14 9HG                           NEW YORK, NY 11370                   AURORA, CO 80014
UNITED KINGDOM




ADT SECURITY SERVICES                         ADT SECURITY SERVICES INC.           ADVANCED FLAMEPROOFING
P.O. BOX 371878                               ATTN: EFFIE MCCULLOUGH               855 E 7TH ST
PITTSBURGH, PA 15250                          3190 SOUTH VAUGHN WAY                BROOKLYN, NY 11230
                                              AURORA, CO 80014




AETNA                                         AETNA                                AETNA, INC. AND CERTAIN AFFILIATED ENTITIES
151 FARMINGTON AVE                            P.O. BOX 7247-0213                   ATTN: DAVID G. SCOTT
HARTFORD, CT 06156                            PHILADELPHIA, PA 19170-0213          1425 UNION MEETING RD
                                                                                   BLUE BELL, PA 19422




AETNA, INC. AND CERTAIN AFFILIATED ENTITIES   AGGRESSIVE ENERGY                    AGGRESSIVE ENERGY
C/O MCGUIREWOODS LLP                          78 RAPELYE ST                        P.O. BOX 9402
ATTN: AARON G. MCCOLLOUGH                     BROOKLYN, NY 11231                   NEW YORK, NY 10087
77 WEST WACKER DR, STE 4100
CHICAGO, IL 60601



AGGRESSIVE ENERGY, LLC                        AIR DEPOT COMMERCIAL REFRIGERATION   ALABAMA FORMS & SYSTEMS INC
ATTN: DAN MESSINA                             138A DWIGHT ST                       511 LORNA SQUARE
78 RAPELYE ST                                 BROOKLYN, NY 11231                   BIRMINGHAM, AL 35216
BROOKLYN, NY 11231




ALL DIRECT TRAVEL SERVICES INC                ALLIANCE RESERVATIONS NETWORK        ALMA DELAROSA
19000 MACARTHUR BLVD, STE 625                 428 E THUNDERBIRD RD, 247            ADDRESS REDACTED
IRVINE, CA 92612                              PHEONIX, AZ 85022




ALTOUR INTERNATIONAL                          AMALIA SEGARRA                       AMERICAN EXPRESS CHARGE CARD
1270 AVE OF THE AMERICAS, #1520               ADDRESS REDACTED                     ATTN: EXPRESS MAIL REMITTANCE PROCESSING
NEW YORK, NY 10020                                                                 20500 BELSHAW AVE
                                                                                   CARSON, CA 90746




Page 1 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123      Filed 02/26/19 Entered 02/26/19 16:41:17                 Main Document
                                                                                                                   Served 2/22/2019
                                                              Pg 11 of 24
AMERICAN EXPRESS CHARGE CARD                     AMERICAN EXPRESS GBT                          AMERICAN EXPRESS TRAVEL RELATED SERVICES
P.O. BOX 1270                                    P.O. BOX 419193                               C/O ZWICKER & ASSOCIATES, P.C
NEWARK, NJ 07101                                 BOSTON, MA 02241-9193                         ATTN: DANIEL MOKEN
                                                                                               1105 LAUREL OAK RD, STE 136
                                                                                               VOORHEES, NJ 08043



AMERICAN EXPRESS TRAVEL RELATED SVS. CO., INC.   AMERICAN TRAVEL SOLUTIONS                     ANDERSON, MCCOY & ORTA
C/O BECKET AND LEE LLP                           26707 WEST AGOURA RD, 204                     100 N BROADWAY, SUITE 2600
ATTN: CHRISTOPHER CRAMER                         CALABASAS, NY 91302                           26TH FLOOR
P.O. BOX 3001                                                                                  OKLAHOMA CITY, OK 73102
MALVERN, PA 19355



ANDY CABALLERO                                   ANGEL RIVERA                                  ANGELETTE FLORENCE
ADDRESS REDACTED                                 ADDRESS REDACTED                              ADDRESS REDACTED




ANTHONY VALENTINE                                ANTONIO CASTILLO                              AQUATIC INSPIRATION INC
11325 SEAVIEW AVE                                ADDRESS REDACTED                              312 INGRAHAM LN
BROOKLYN, NY 11239                                                                             NEW HYDE PARK, NY 11040




ARISTIDES HERNANDEZ, JR.                         ARTHUR GALLAGHER RISK MANAGEMENT SERVICES I   ASPEN TRAVEL
ADDRESS REDACTED                                 377 OAK ST                                    3395 N PINES WAY, 1
                                                 GARDEN CITY, NY 11530                         WILSON, WY 83014




ASPEN TRAVEL                                     ASTRONUMATIC                                  AUTO-CHLOR SYSTEM
P.O. BOX 423                                     264 41ST ST                                   685 GOTHAM PKWY
JACKSON, WY 83001                                BROOKLYN, NY 11232                            CARLSTADT, NJ 07072




AUTOMATIC DATA PROCESSING                        AVELINO T. TORRES                             BANK OF AMERICA P.O. BOX SERVICES
99 JEFFERSON RD, MS 220                          ADDRESS REDACTED                              1950 N STEMMONS FWY, STE 5010
PARSIPPANY, NJ 07054                                                                           P.O. BOX 844120
                                                                                               DALLAS, TX 75207




BEATRIS HERNANDEZ                                BEKZHAN ISAEV                                 BENJAMIN KALLER
ADDRESS REDACTED                                 ADDRESS REDACTED                              ADDRESS REDACTED




BERTHA BARRIONUEVO                               BIA ACCOUNT ADMINISTRATION                    BIDESH PERSAUD
ADDRESS REDACTED                                 950 TRADE CENTRE WAY, STE 240                 ADDRESS REDACTED
                                                 PORTAGE, MI 49002




BIG APPLE FIRE SPRINKLER CO, INC                 BIG APPLE FIRE SPRINKLER CO. INC.             BOOKING.COM B.V
64-20 LAUREL HILL BLVD                           ALAN MARK LEVITT                              HERENGRACHT 597
WOODSIDE, NY 11377                               64-20 LAUREL HILL BLVD                        1017 CE AMSTERDAM
                                                 WOODSIDE, NY 11377                            NETHERLANDS




BOOKING.COM B.V                                  BOOKING.COM B.V                               BRAND AROMA USA INC
P.O. BOX 414462                                  POSTBUS 1639                                  6522 MCLEOD DR, STE 15
BOSTON, MA 02241-4462                            1000 BP AMSTERDAM                             LAS VEGAS, NV 89120
                                                 NETHERLANDS




Page 2 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17                 Main Document
                                                                                                                Served 2/22/2019
                                                           Pg 12 of 24
BRICK 1141 CAPITAL, LLC                       BUSINESS INTELLIGENCE ASSOCIATES, INC.        BUSINESS INTELLIGENCE ASSOCIATES, INC.
381 PARK AVE, SO, SUITE 1001                  39 BROADWAY AVE, 26TH FL                      ATTN: DAVID DECKER
NEW YORK, NY 10016                            NEW YORK, NY 10006                            950 TRADE CENTRE WAY, STE 240
                                                                                            PORTAGE, MI 49002




C T CORPORATION SYSTEM                        C T CORPORATION SYSTEM                        C T STAFFING
111 8TH AVE, 13TH FL                          P.O. BOX 4349                                 ATTN: STEVEN C. ISAACSON
NEW YORK, NY 10011                            CAROL STREAM, IL 60197-4349                   NORTH AMERICAN LAW DEPT WOLTERS KLUWER
                                                                                            6815 SAUKVIEW DR
                                                                                            ST. CLOUD, MN 56303



CAMPBELL RESOURCES, LTD                       CANDICE LOPEZ                                 CANDYCE JENKINS
14800 LANDMARK BLVD, STE 155                  ADDRESS REDACTED                              ADDRESS REDACTED
DALLAS, TX 75254




CAPITAL SUPPLY COMPANY                        CAPITOL SPECIALTY INSURANCE CORPORATION       CAPITOL SPECIALTY INSURANCE CORPORATION
115 CASTLE RD                                 1600 ASPEN CMNS, 400                          P.O. BOX 5900
SECAUCUS, NJ 07094                            MIDDLETON, WI 53562                           MADISON, WI 53705




CARLOS J. TERROBA, INC.                       CASSIN & CASSIN LLP                           CASSIN & CASSIN, LLP
1000 S FRONTAGE RD WEST, SUITE 200            711 3RD AVE, 20TH FL                          ATTN: DENNIS MENSI, ESQ.
VAIL, CO 81657                                NEW YORK, NY 10017                            711 3RD AVE 20TH FL.
                                                                                            NEW YORK, NY 10017




CASSIN & CASSIN, LLP                          CEDRINA BAUGH                                 CHATHAM ABSTRACT, INC.
ATTN: RECORDING DEPARTMENT                    ADDRESS REDACTED                              136-20 38TH AVE. SUITE 3B
711 3RD AVE 20TH FL.                                                                        FLUSHING, NY 11354
NEW YORK, NY 10017




CHRISTIAN ZUNIGA                              CINTAS                                        CINTAS
ADDRESS REDACTED                              7700 BENT BRANCH DR, STE 130                  P.O. BOX 631025
                                              IRING, TX 75063                               CINANNITI, OH 45263-1025




CITY UNDERWRITING                             CITY/SUBURBAN PLUMBING CORP                   CLASS ABSTRACT SERVICES, INC.
2001 MARCUS AVE                               448 5TH AVE                                   72 JERICHO TURNPIKE
NEW HYDE PARK, NY 11042                       PELHAM, NY 10803                              MINEOLA, NY 11501




CLEVELAND CIRCLE TRAVEL                       COMMISSIONERS OF THE STATE INSURANCE FUND     COMMTRAK
1034 GREAT PLAIN AVE                          ATTN: WILLIAM O'BRIEN                         C/O WILLIAM O'BRIEN, ESQ.
NEEDHAM, MA 02492                             199 CHURCH ST, 14TH FL                        199 CHURCH ST, 14TH FLOOR
                                              NEW YORK, NY 10007                            NEW YORK, NY 10007




CONSOLIDATED EDISON COMPANY OF N.Y. INC       CONSOLIDATED EDISON COMPANY OF NEW YORK, IN   CONSOLIDATED EDISON COMPANY OF NY
C/O WILLIAM O'BRIEN, ESQ.                     C/O BANKRUPTCY GROUP                          122 EAST 124TH ST
199 CHURCH ST, 14TH FLOOR                     ATTN: THAMAR ROSADO-ARDER                     NEW YORK, NY 10116-1702
NEW YORK, NY 10007                            4 IRVING PLACE, 14TH FL.
                                              NEW YORK, NY 10003



CONSOLIDATED EDISON COMPANY OF NY             COOPER ELECTRIC SUPPLY CO                     COOPER ELECTRIC SUPPLY CO
JAF STATION                                   #290684                                       #290684
P.O. BOX 1702                                 42 CINDY LANE                                 P.O. BOX 415925
NEW YORK, NY 11016-1702                       OCEAN, NJ 07712                               BOSTON, MA 02241-5925




Page 3 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17             Main Document
                                                                                                            Served 2/22/2019
                                                           Pg 13 of 24
COURTESY PRODUCTS                             COURTESY PRODUCTS                          CRIMINAL COURT OF THE CITY OF NEW YORK
10840 LINPAGE PL                              P.O. BOX 8400020                           100 CENTRE
ST. LOUIS, MO 63132                           KANSAS CITY, MO 64184-0020                 NEW YORK, NY 10013




CROSS-FIRE & SECURITY CO, INC                 CSI GROUP INTERNATIONAL INC                CSI GROUP INTERNATIONAL INC
1756 86TH ST                                  575 NJ-73,                                 P.O. BOX 311
BROOKLYN, NY 11214                            WEST BERLIN, NJ 08091                      WEST BERLIN, NJ 08091




D&W CENTRAL STATION                           D&W CENTRAL STATION FIRE ALARM CO., INC.   DANIEL OGUNTOYE
4818 VAN DAM ST, UNIT 2A                      C/O KIRSCHENBAUM & KIRSCHENBAUM PC         ADDRESS REDACTED
LONG ISLAND CITY, NY 11101-3108               ATTN: STEVEN B. SHEINWALD
                                              200 GARDEN CITY PLAZA, STE 315
                                              GARDEN CITY, NY 11530



DANIEL RODRIGUEZ                              DAVID G. SCOTT, AETNA, INC.                DAVID SANTIAGO
ADDRESS REDACTED                              1425 UNION MEETING RD                      ADDRESS REDACTED
                                              BLUE BELL, PA 19422




DAYSTAY LLC                                   DECORATIVE DESIGN CONSTRUCTION CORP.       DELVIN URENA
44 WEST FLAGER ST, STE 2300                   465 OECAN PKWY, APT 2C                     ADDRESS REDACTED
MIAMI, FL 33130                               BROOKLYN, NY 11218




DEPARTMENT OF THE TREASURY                    DEPARTMENT OF THE TREASURY                 DEVON LLOYD
C/O INTERNAL REVENUE SERVICE                  C/O INTERNAL REVENUE SERVICE               ADDRESS REDACTED
ATTN: SANDRA FELIU                            P.O. BOX 7346
290 BROADWAY                                  PHILADELPHIA, PA 19101
NEW YORK, NY 10007



DILANGER MARTINEZ VIELMA                      DIVERSE RECYCLING SOLUTIONS, LLC           DIVERSE RECYCLING SOLUTIONS, LLC
ADDRESS REDACTED                              195 MONTAGUE ST, 14TH FLOOR                P.O. BOX 1649
                                              BROOKLYN, NY 11201                         LONG ISLAND CITY, NY 11101




DIVERSE RECYCLING SOLUTIONS, LLC              DONALD GARDNER                             DORF & NELSON LLP
P.O. BOX 1649 LONG ISLAND CITY                ADDRESS REDACTED                           ATTN: JONATHAN B. NELSON, ESQ.
QUEENS, NY 11101                                                                         C/O ROBERT CHAN TOSHI
                                                                                         THE INTERNATIONAL CORPORATE CENTER
                                                                                         555 THEODORE FREMD AVE
                                                                                         RYE, NY 10580

DOW JONES & COMPANY, INC                      DOW JONES & COMPANY, INC                   DYNASIA SMITH
4300 US-1                                     P.O. BOX 300                               ADDRESS REDACTED
MONMOUTH JUNCTION                             PRINCETON, NJ 08543-0300
PRINCETON, NJ 08852




EAST COAST MECHANICAL CONTRACTING CORP        EDDY MARTINEZ                              EDGAR FERRER
340 JACKSON AVE                               ADDRESS REDACTED                           ADDRESS REDACTED
BRONX, NY 10454




EDGE LINEN SERVICES(HOLD)                     EDGE LINEN SERVICESHOLD                    EDWARDO HERNANDEZ
2040 EDWIN AVE                                2040 EDWIN AVE                             ADDRESS REDACTED
FORT LEE, NJ 07024                            FORT LEE, NJ 07024




Page 4 of 15
            18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123          Filed 02/26/19 Entered 02/26/19 16:41:17                       Main Document
                                                                                                                             Served 2/22/2019
                                                                  Pg 14 of 24
ELDIN ELEZOVIC                                       ELISHA YOUNG                                         ELITE IN-FLITE SERVICES
ADDRESS REDACTED                                     180 HULL ST, APT 2R                                  DIVISION OF ELITE AIRLINE LINEN OF NEW YORK IN
                                                     BROOKLYN, NY 11233                                   11-07 REDFERN AVE
                                                                                                          FAR ROCKAWAY, NY 11691




ELITE IN-FLITE SERVICES, DIVISION OF ELITE AIRLINE   ELITE IN-FLITE SERVICES, DIVISION OF ELITE AIRLINE   ELIZABETH S. LAPADULA, ESQ.
11-07 REDFERN AVE                                    C/O FORCHELLI DEEGAN TERRANA LLP                     1002 EDGEWOOD AVE
FAR ROCKAWAY, NY 11691                               ATTN: GERARD LUCKMAN                                 PELHAM MANOR, NY 10803
                                                     333 EARLE OVINGTON BLVD, STE 1010
                                                     UNIONDALE, NY 11553



EMERSON MIRANDA                                      ENTERPRISE LEVEL                                     ENVIRONMENTAL CONTROL BOARD
C/O BLYER & KURLAND PC                               C/O BLYER & KURLAND PC                               66 JOHN ST
ATTN: STEVEN R. BLYER                                ATTN: STEVEN R. BLYER                                NEW YORK, NY 10038
390 N BROADWAY, STE 200                              390 N BROADWAY, STE 200
JERICHO, NY 11753                                    JERICHO, NY 11753



ERICK JUAREZ                                         ERIKA COLON                                          ESTHEFANNY A. NUNEZ
ADDRESS REDACTED                                     ADDRESS REDACTED                                     ADDRESS REDACTED




EXPEDIA TRAVEL                                       EXPEDIA TRAVEL                                       FABIOLA HERNANDEZ
275 MADISON AVE, 1202                                P.O. BOX 844120                                      ADDRESS REDACTED
NEW YORK, NY 10016                                   DALLAS, TX 75284-4120




FAHAM SIDDIQUE                                       FAIR HARBOR CAPITAL LLC                              FAIR HARBOR CAPITAL LLC
ADDRESS REDACTED                                     AS ASSIGNEE OF EDGE LINEN SERVICES                   AS ASSIGNEE OF NIVO BACKFLOW
                                                     ATTN: VICTOR KNOX                                    ATTN: VICTOR KNOX
                                                     P.O. BOX 237037                                      P.O. BOX 237037
                                                     NEW YORK, NY 10023                                   NEW YORK, NY 10023



FARJANA Y. PRITE                                     FIDELITY NATIONAL TITLE                              FILCO CARTING CORP.
ADDRESS REDACTED                                     INSURANCE COMPANY                                    197 SNEDIKER AVE
                                                     485 LEXINGTON AVE. 18TH FL                           BROOKLYN, NY 11207
                                                     NEW YORK, NY 10017




FIRE ZONE VENTILATION & SUPPRESSION INC              FIRST CENTRAL SAVINGS BANK                           FIRST CENTRAL SAVINGS BANK
50-20 70TH ST                                        1141 BROADWAY                                        70 GLEN ST
WOODSIDE, NY 11377                                   NEW YORK, NY 10002                                   GLEN COVE, NY 11542




FIRST IN SERVICE TRAVEL                              FLATIRON NOTEBUYER, LLC                              FLYNN & FLYNN, P.L.L.C.
130 WEST 42ND ST, STE 401                            C/O DELSHAH CAPITAL                                  198 BEACH 102ND ST
NEW YORK, NY 10036                                   ATTN: JUSTIN AMIRIAN                                 ROCKWAY BEACH, NY 11694
                                                     114 EAST 13TH ST FRONT 1
                                                     NEW YORK, NY 10003



FREDDY ESCORBORES                                    FRIDA REYES                                          FROSCH
ADDRESS REDACTED                                     ADDRESS REDACTED                                     ONE GREENWAY PLAZA, STE 800
                                                                                                          HOUSTON, TX 77046-0103




GABRIELLE WILLIAMS                                   GABRIELLE-LEE WILLIAMS                               GANT TRAVEL MANAGEMENT
ADDRESS REDACTED                                     ADDRESS REDACTED                                     400 W 7TH ST, STE 233
                                                                                                          BLOOMINGTON, IN 47404




Page 5 of 15
            18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17              Main Document
                                                                                                             Served 2/22/2019
                                                           Pg 15 of 24
GIBBONS P.C.                                  GLOBAL SECURITY GROUP INC                   GLORIA VALDEZ
ONE GATEWAY CENTER                            421 7TH AVE-4 FL                            ADDRESS REDACTED
NEWARK, NJ 07102-5310                         NEW YORK, NY 10001-2002




GOTHAM ELEVATOR INSPECTION                    GREAT AMERICAN INSURANCE GROUP              GREAT POINT INSURANCE
650 HALSTEAD AVE, STE 106                     301 E 4TH ST                                500 WEST PUTNAM AVE, STE 400
MAMARONECK, NY 10543                          CINCINNATI, OH 45202                        GREENWICH, CT 06831




GUEST SUPPLY, LLC                             GUEST SUPPLY, LLC                           HARDYAL S. DEBIDAYAL
300 DAVISON AVE                               P.O. BOX 910                                ADDRESS REDACTED
SOMERSET, NJ 08873                            MONMOUTH, NJ 08852-0910




HASSAN BROADHEAD                              HD SUPPLY FACILITIES MAINTENANCE, LTD HOD   HD SUPPLY FACILITIES MAINTENANCE, LTD HOD
ADDRESS REDACTED                              3 ENTERPRISE AVE N                          P.O. BOX 509058
                                              SECAUCUS, NJ 07094                          SAN DIEGO, CA 92150-9058




HENRY DALEY - CITY MARSHAL                    HERIBERTO ESCALONA MARTINEZ                 HITECH CENTRAL AIR INC
1 CROSS ISLAND PLAZA                          ADDRESS REDACTED                            954 LEXINGTON AVE, 218
ROSEDALE, NY 11422                                                                        NEW YORK, NY 10021




HOLIDAY INN NYC HOLD                          HOSPITALITY SOFTNET                         HOTEL RESERVATION SERVICE ROBERT RAGGE G
125 WEST 26TH ST                              SIXTY STATE ST, STE 700                     BLAUBACH 32
NEW YORK, NY 10001                            BOSTON, MA 02109                            COLOGNE/KOLN, 50676
                                                                                          GERMANY




HOTELS BY DAY                                 HRC FUND V. REIT, LLC                       HURLEY TRAVEL EXPERT INC
545 5TH AVE, STE 640                          C/O HUDSON REALTY CAPITAL, LLC              15 BAXTER BLVD
NEW YORK, NY 10010                            250 PARK AVE SO. 3RD. FL.                   PORTLAND, ME 04101
                                              NEW YORK, NY 10003




IBRAHIM SALEH                                 IMANI MUHAMMAD                              IMMANUEL ACOSTA
82-72 167TH ST                                ADDRESS REDACTED                            ADDRESS REDACTED
HILLCREST, NY 11432




INGRID JIMENEZ                                INTERNAL REVENUE SERVICE                    ISAEV BEKZHAN
ADDRESS REDACTED                              P.O. BOX 21126                              ADDRESS REDACTED
                                              PHILADELPHIA, PA 19114




IZAIAH THOMAS                                 JAIME SEGARRA                               JAMES BARRETT
ADDRESS REDACTED                              ADDRESS REDACTED                            ADDRESS REDACTED




JASMINE MCDONALD                              JASON DRESDNER                              JASPAN SCHLESINGER
ADDRESS REDACTED                              ADDRESS REDACTED                            ATTN: STEPHEN P. EPSTEIN, ESQ.
                                                                                          300 GARDEN CITY PLAZA
                                                                                          GARDEN CITY, NY 11530




Page 6 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17                Main Document
                                                                                                               Served 2/22/2019
                                                           Pg 16 of 24
JAY VASWANI                                   JAY VASWANI                                   JEREMY RIOS
2223 PUNTA DEL ESTE DR                        9 WEST 26TH ST                                ADDRESS REDACTED
HACIENDA HEIGHTS, CA 91745                    NEW YORK, NY 10010




JEROME COLLINS                                JESSENIA LOPEZ                                JESSICA M. SIERRA
ADDRESS REDACTED                              ADDRESS REDACTED                              ADDRESS REDACTED




JOEL LAUREANO                                 JOHNNY E. TIRADO                              JONATHAN LADINO
ADDRESS REDACTED                              ADDRESS REDACTED                              ADDRESS REDACTED




JPMORGAN CHASE BANK, N.A.                     JPMORGAN CHASE BANK, N.A.                     JUAN DELATORRE
1700 PACIFIC AVE, STE 125                     P.O. BOX 659754                               ADDRESS REDACTED
DALLAS, TX 75201                              SAN ANTONIO, TX 78265-9754




JUSTINE YARNGO                                KENNDRA MOORE                                 KENSINGTON VANGUARD NATIONAL LAND
ADDRESS REDACTED                              ADDRESS REDACTED                              39 W 37TH ST 7TH FLOOR
                                                                                            NEW YORK, NY 10018




KILLIAN OWES                                  KLESTADT WINTERS JURELLER SOUTHARD & STEVEN   LANDESS-SIMON INC
ADDRESS REDACTED                              ATTN: RENEA GARGIULO                          45 LAWLINS PARK
                                              200 WEST 41ST, 17                             WYCKOFF, NJ 07481
                                              NEW YORK, NY 10036




LANDMARKS PRESERVATION COMMISSION             LATCHMIN TIWARI                               LAUREL HARRIS
OF THE CITY OF NEW YORK                       ADDRESS REDACTED                              ADDRESS REDACTED
1 CENTRE ST
NEW YORK, NY 10007




LAW OFFICES OF JOSEPH H. GREEN                LEECHELL MENDEZ                               LEIDA SUS
303 SOUTH BROADWAY, STE 234                   ADDRESS REDACTED                              ADDRESS REDACTED
TARRYTOWN, NY 10591




LEONARDO WORLDWIDE CORPORATION                LEONARDO WORLDWIDE CORPORATION                LEONEL RUIZ
111 PETER ST                                  P.O. BOX 311116                               ADDRESS REDACTED
TORONTO, ON M5V 2H1                           DETROIT, MI 48231-1116
CANADA




LEXYL TRAVEL TECHNOLOGIES                     LIANE PIPPIN                                  LILIANA POMBOZA
777 S FLAGER DR, STE 800, W TOWER             ADDRESS REDACTED                              ADDRESS REDACTED
WEST PALM BEACH, FL 33401




LISA GROSSBERG                                LLOYD CURITS                                  LOIS LANE TRAVEL
ADDRESS REDACTED                              ADDRESS REDACTED                              230 5TH AVE
                                                                                            NEW YORK, NY 10001




Page 7 of 15
            18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123      Filed 02/26/19 Entered 02/26/19 16:41:17                   Main Document
                                                                                                                     Served 2/22/2019
                                                              Pg 17 of 24
LOIS LANE TRAVEL INC                             LOTUS GROUP LTD.                                 LUANN LASSO
ATTN: ISAAC EIDA                                 37-39 QUEEN ELIZABETH ST                         ADDRESS REDACTED
230 5TH AVE, SUITE 1301                          LONDON, SE1 2BT
NEW YORK, NY 10001                               UNITED KINGDOM




LUIS A. ESPADA                                   LYSTONIA FOUGH                                   M3 ACCOUNTING & ANALYTICS
ADDRESS REDACTED                                 ADDRESS REDACTED                                 1715 N BROWN RD, BLDG A, STE 200
                                                                                                  LAWRENCEVILLE, GA 30043




MAC CABLE                                        MAESTRO PMS                                      MAFER, INC.
2402 63RD ST, STE E9                             65 ALLSTATE PARKWAY                              1000 S FRONTAGE RD WEST, SUITE 200
BROOKLYN, NY 11204                               SUITE 100                                        VAIL, CO 81657
                                                 MARHAM, ON L3R 9X1
                                                 CANADA



MANHATTAN APPLIANCE LLC                          MANUEL ELLIS                                     MARA KATRINA LEYNES-PANGANIBAN
244 5TH AVE, STE M236                            ADDRESS REDACTED                                 ADDRESS REDACTED
NEW YORK, NY 10001




MARIA GARCIA                                     MARTIN GOMEZ-CONSTENLA                           MAUREEN ALLEN
ADDRESS REDACTED                                 ADDRESS REDACTED                                 125-10 18TH AVE
                                                                                                  COLLEGE POINT, NY 11356




MAXONS RESTORATIONS, INC                         MAXWELL D. RAPPAPORT                             MAXWELL RAPPAPORT
280 MADISON AVE, 4TH FLY                         ADDRESS REDACTED                                 ADDRESS REDACTED
NEW YORK, NY 10016-0401




MAYRA CANELA                                     MAYRA VALERA JIMENEZ                             MCPHERSON B. JOEL
ADDRESS REDACTED                                 ADDRESS REDACTED                                 ADDRESS REDACTED




METLIFE                                          METLIFE                                          MFP PUBLICATIONS
200 PARK AVE                                     METLIFE-GROUP BENEFITS                           101 HILARY ST
NEW YORK, NY 10166                               P.O. BOX 804466                                  WEST SAYVILLE, NY 11796-1010
                                                 KANSAS CITY, MO 64180-4466




MICHAEL D. LEOPOLD                               MICHAEL GRANT                                    MICHELLE RAMKISSOON
885 2ND AVE 30TH FL.                             ADDRESS REDACTED                                 ADDRESS REDACTED
NEW YORK, NY 10022




MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,   MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,   MIDLAND LOAN SERVICES, A DIVISION OF PNC BAN
10851 MASTIN ST, STE 300                         ATTN: BRIAN DAVIS                                C/O SIDLEY AUSTIN LLP
OVERLAND PARK, KS 66210                          10851 MASTIN ST, SUITE 300                       ATTN: ANDREW D. HART
                                                 OVERLAND PARK, KS 66210                          787 7TH AVE
                                                                                                  NEW YORK, NY 10019



MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,   MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,   MIDLAND LOAN SERVICES, A DIVISION OF PNC BAN
C/O SIDLEY AUSTIN LLP                            C/O SIDLEY AUSTIN LLP                            C/O SIDLEY AUSTIN LLP
ATTN: ANDREW HART/KATHLEEN ZINK                  ATTN: ELIZABETH W WALKER                         ATTN: KATHLEEN A ZINK
ATTN: MICHAEL BURKE                              555 W 5TH ST                                     787 7TH AVE
787 7TH AVE                                      LOS ANGELES, CA 90013                            NEW YORK, NY 10019
NEW YORK, NY 10019


Page 8 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123      Filed 02/26/19 Entered 02/26/19 16:41:17              Main Document
                                                                                                                Served 2/22/2019
                                                              Pg 18 of 24
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,   MINERVA VILLALBA                            MING CHU COMPANY, LTD.
C/O SIDLEY AUSTIN LLP                            ADDRESS REDACTED                            1141 BROADWAY
ATTN: MARK POOLE                                                                             MANHATTAN, NY 10001
787 7TH AVE
NEW YORK, NY 10019



MING CHU WU LI                                   MINIBAR NORTH AMERICA                       MINIBAR NORTH AMERICA
23 DANIEL COURT                                  7340 WESTMORE RD                            P.O. BOX 418525
WOODCLIFF LAKE, NJ 07677                         ROCKVILLE, MD 20850                         BOSTON, MA 02241-8525




MINIBAR NORTH AMERICA, INC.                      MINIBAR SYSTEMS                             MONA BHASIN
ATTN: GARY S POSNER                              7340 WESTMORE RD                            ADDRESS REDACTED
7 SAINT PAUL ST                                  ROCKVILLE, MD 20850
BALTIMORE, MD 21202-1626




MOSES & SINGER, LLP                              MS. ENOBONG ENYENIHI                        NATIONWIDE COURT SERVICES
405 LEXINGTON AVE                                LAW DEPARTMENT: LEGAL SERVICES SUPERVISOR   761 KOEHLER AVE. SUITE A
NEW YORK, NY 10174                               4 IRVING PL, RM 1875-S                      RONKONKOMA, NY 11779
                                                 NEW YORK, NY 10003




NEISHA DUNCAN                                    NEW YORK CITY CRIMINAL COURT                NEW YORK COOLING TOWERS INC
ADDRESS REDACTED                                 1 CENTRE ST, 16TH FL, RM 1604               70-45 83RD ST
                                                 NEW YORK, NY 10007                          GLENDALE, NY 11385




NEW YORK STATE                                   NEW YORK STATE ATTORNEY GENERAL             NEW YORK STATE COMMISSIONER OF LABOR
DEPARTMENT OF TAXATION AND FINANCE               97-22 57TH AVE                              NEW YORK STATE DEPT OF LABOR
ATTN: BANKRUPTCY SECTION                         CORONA, NY 11368                            175 CENTRAL AVE, 1
P.O. BOX 5300                                                                                ALBANY, NY 12206
ALBANY, NY 12005



NEW YORK STATE COMMISSIONER OF LABOR             NEW YORK STATE DEPT.                        NEW YORK STATE DEPT. OF TAXATION AND FINAN
NEW YORK STATE DEPT OF LABOR                     OF TAXATION AND FINANCE                     ATTN: BANKRUPTCY SECTION
P.O. BOX 15130                                   W A HARRIMAN CAMPUS                         P.O. BOX 5300
ALBANY, NY 12212-5130                            ALBANY, NY 12227                            ALBANY, NY 12205




NEW YORK STATE INSURANCE FUND                    NEW YORK STATE LIQUOR AUTHORITY             NEW YORK STATE UNEMPLOYMENT INSURANCE
ATTN: WILLIAM O'BRIEN                            80 S SWAN ST, 9TH FL                        P.O. BOX 4305
199 CHURCH ST, 14TH FL                           ALBANY, NY 12210-8002                       BINGHAMTON, NY 13902-4305
NEW YORK, NY 10007




NICCI J. VASWANI                                 NICCI VASWANI                               NIVO BACKFLOW
ADDRESS REDACTED                                 ADDRESS REDACTED                            217 CENTRE ST, 400
                                                                                             NEW YORK, NY 10013




NY CITY OCCUPANCY TAX                            NY CITY SALES TAX                           NY STATE OCCUPANCY TAX
C/O NYC DEPT OF FINANCE                          C/O NYC DEPT OF FINANCE                     C/O NYS DEPT OF TAXATION AND FINANCE
66 JOHN ST, RM 104                               66 JOHN ST, RM 104                          ATTN: OFFICE OF COUNSEL, BLDG 9
NEW YORK, NY 10038                               NEW YORK, NY 10038                          W A HARRIMAN CAMPUS
                                                                                             ALBANY, NY 12227



NY STATE SALES TAX                               NYC CONSUMER AFFAIRS                        NYC DEPT OF FINANCE
C/O NYS DEPT OF TAXATION AND FINANCE             42 BROADWAY                                 P.O. BOX 60640
ATTN: OFFICE OF COUNSEL, BLDG 9                  NEW YORK, NY 10004                          STATEN ISLAND, NY 10306-0640
W A HARRIMAN CAMPUS
ALBANY, NY 12227



Page 9 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17         Main Document
                                                                                                        Served 2/22/2019
                                                           Pg 19 of 24
NYC DEPT OF FINANCE - HOTEL TAX               NYC DEPT. OF FINANCE                  NYC DEPT. OF FINANCE
P.O. BOX 5564                                 59 MAIDEN LANE, 28TH FL               66 JOHN ST
BINGHAMTON, NY 13902-5564                     NEW YORK, NY 10038-4502               NEW YORK, NY 10038




NYC DEPT. OF FINANCE                          NYC FINANCE                           NYC FINANCE
ATTN: LEGAL AFFAIRS - DEVORA COHN             CORRESPONDENCE UNIT                   P.O. BOX 680
345 ADAMS ST, 3RD FL                          ONE CENTRE ST, 22ND FLOOR             NEWARK, NJ 07101-0680
BROOKLYN, NY 11201                            NEW YORK, NY 10007




NYC FIRE DEPARTMENT                           NYC FIRE DEPARTMENT                   NYC PROPERTY TAX ACH
9 METRO TECH CTR, DOWNTOWN                    CHURCH ST STATION                     66 JOHN ST, 2ND FL
BROOKLYN, NY 11201                            P.O. BOX 840                          NEW YORK, NY 10038
                                              NEW YORK, NY 10008-0840




NYC WATER BOARD                               NYC WATER BOARD                       NYS DEPT OF TAXATION & FINANCE
59-17 JUNCTION BLVD                           P.O. BOX 11863                        BANKRUPTCY/SPECIAL PROCEDURES SECTION
FLUSHING, NY 11373                            NEWARK, NJ 07101-8163                 P.O. BOX 5300
                                                                                    ALBANY, NY 12205-0300




NYS DEPT. OF LABOR                            NYS DEPT. OF TAXATION AND FINANCE     NYS UNEMPLOYMENT INSURANCE
INSOLVENCY UNIT                               OPTS-SALES TAX LIABILTIY RESOLUTION   P.O. BOX 551
STATE OFFICE CAMPUS, BLDG 12, RM 256          WA HARRIMAN CAMPUS                    ALBANY, NY 12201
ALBANY, NY 12240                              ALBANY, NY 12227




OFFICE OF THE NEW YORK STATE ATTORNY GENERA   OFFICE OF THE UNITED STATES TRUSTEE   OLAR PICKENS
ATTN: ENID NAGLER STUART                      U.S. FEDERAL OFFICE BUILDING          ADDRESS REDACTED
28 LIBERTY STREET, 17TH FLOOR                 ATTN: SUSAN ARBEIT, ESQ
NEW YORK, NY 10005                            201 VARICK ST, RM 1006
                                              NEW YORK, NY 10014



ONYX CENTER SOURCE AS                         ONYX CENTER SOURCE AS                 OSVALDO DOMINGUEZ
229 E 105TH ST, APT B3                        544 PARK AVE, STE 130                 ADDRESS REDACTED
NEW YORK, NY 10029                            BROOKLYN, NY 11205




OTA INSIGHT                                   OVATION TRAVEL GROUP                  P & W ELEVATORS, INC.
1460 BROADWAY                                 71 5TH AVERNUE, 10TH FL               ATTN: ARON POLAK
NEW YORK, NY 10036                            NEW YORK, NY 10003                    1086 MYRTLE AVE, STE 202
                                                                                    BROOKLYN, NY 11206




P&W ELEVATORS                                 PABLO DE MIGUEL                       PABLO LOPEZ
544 PARK AVE, SUITE 130                       ADDRESS REDACTED                      ADDRESS REDACTED
BROOKLYN, NY 11205




PARAMOUNT REAL ESTATE GROUP, INC              PARITZ & COMPANY, P.A.                PARITZ & COMPANY, P.A.
4 RESEARCH DR, SUITE 402, 121                 15 WARREN ST                          ATTN: ROBERT E NOWAKOSKI
SHELTON, CT 06484                             HACKENSACK, NJ 07601                  15 WARREN ST, STE 25
                                                                                    HACKENSACK, NJ 07601




PEACHTREE SPECIAL RISK BROKERS, LLC           PEACHTREE SPECIAL RISK BROKERS, LLC   PERSONNEL CONCEPTS
11405 N COMMUNITY HOURSE RD, SUITE 100        621 NW 53RD ST, STE 385               3200 E GUASTI RD, STE 300
CHARLOTTE, NC 28277-0738                      BOCA RATON, FL 33487                  ONTARIO, CA 91761-8642




Page 10 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17      Main Document
                                                                                                     Served 2/22/2019
                                                           Pg 20 of 24
PERSONNEL CONCEPTS                            PHARAOH MOORE                      PODELL,SCHWARTZ,SCHECHTER & BANFIELD, LLP
P.O. BOX 5570                                 ADDRESS REDACTED                   605 3RD AVE
CAROL STREAM, IL 60197-5750                                                      NEW YORK, NY 10158




PREMIER EQUITIES                              PREMIER NOMAD, LLC                 PRESTIGE LANE HOSPITALITY BRANDS
1151 BROADWAY, 2ND FL                         C/O MERMEL ASSOCIATES PLLC         ONE PRESTIGE LANE
NEW YORK, NY 10001                            ONE HOLLOW LANE, STE 303           BRISTOL, CT 06010
                                              LAKE SUCCESS, NY 11042




PRESTIGE VALET & CONCIERGE                    PRIMARY AIR MECHANICAL CORP        QUILL CORPORATION
75 W FOREST AVE                               204-18 42ND AVE, 1A                100 SCHELTER RD
ENGLEWOOD, NJ 07631                           BAYSIDE, NY 11361                  LINCOLNSHIRE, IL 60069




QUILL CORPORATION                             RAFAEL GARRASTEGUI                 RAMIRO MUNOZ
P.O. BOX 37600                                ADDRESS REDACTED                   ADDRESS REDACTED
PHILADELPHIA, PA 19101-0600




RAWEEWAN EIAMSIRITHANKRON                     REAL HOSPITALITY GROUP LLC         REGAL TITLE AGENCY
ADDRESS REDACTED                              12800 HOSPITALITY WAY              AS AGENTS FOR FIRST AMERICAN TITLE INS.
                                              OCEAN CITY, MD 21842               90 BROAD ST. 18TH FL.
                                                                                 NEW YORK, NY 10004




REINALDO PAULINO                              REINALDO PAULINO                   RELIANT SECURITY SERVICES, INC.
450 WEST 145TH ST                             ADDRESS REDACTED                   87-02 23RD AVE
NEW YORK, NY 10031                                                               EAST ELMHURST, NY 11369




RELIANT SECURITY SERVICES, INC.               RESHMA R. BISSESAR                 REVINATE, INC
ATTN: SCOTT LOCKWOOD                          ADDRESS REDACTED                   1 LETTERMAN DR, BLDG C, STE CM100
375 COMMACK RD, STE 200                                                          SAN FRANCISCO, CA 94129
DEER PARK, NY 11729




REVINATE, INC                                 RIALTO MORTGAGE FINANCE, LLC       RICHMOND MONROE GROUP
P.O. BOX 732056                               600 MADISON AVE 12TH FLOOR         82 JIM LINEGAR LN
DALLAS, TX 75373-2056                         NEW YORK, NY 10022                 BRANSON WEST, MO 65737




RICHMOND MONROE GROUP                         RICK BOGART                        RMF SUB 1, LLC
P.O. BOX 458                                  ADDRESS REDACTED                   100 N BROADWAY, 26TH FLOOR
KIMBERLING CITY, MO 65686                                                        SUITE 2600
                                                                                 OKLAHOMA CITY, OK 73102




RMF SUB 1, LLC                                ROBERT CHAN                        ROBERT K.Y. CHAN
600 MADISON AVE 12TH FLOOR                    188 SOUTH 8TH ST                   188 S 8TH ST, PENTHOUSE
NEW YORK, NY 10022                            BROOKLYN, NY 11211                 BROOKLYN, NY 11211




ROBERT K.Y. CHAN                              ROBERTO PRASHAD                    ROBINSON BROG LEINWAND GREENE GENOVESE
C/O DORF & NELSON LLP                         ADDRESS REDACTED                   ATTN: JOHN D'ERCOLE
ATTN: JONATHAN B. NELSON                                                         875 3RD AVE, 9TH FL
555 THEODORE FREMD AVE                                                           NEW YORK, NY 10022-0123
RYE, NY 10580



Page 11 of 15
            18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17     Main Document
                                                                                                    Served 2/22/2019
                                                           Pg 21 of 24
ROBINSON BROG LEINWAND GREENE GENOVESE & G    RONALD O. DEGUZMAN                 ROSANNA RAMOS
RONALD B. GOODMAN                             ADDRESS REDACTED                   ADDRESS REDACTED
875 3RD AVE, 9TH FL
NEW YORK, NY 10022




ROYAL ABSTRACT                                ROYAL REGISTERED PROPERTY          SABRE HOSPITALITY SOLUTIONS
500 5TH AVE, SUITE 1540                       500 5TH AVE, SUITE 1540            ATTN: LILY LUI
NEW YORK, NY 10110                            NEW YORK, NY 10110                 3150 SABRE DR, A5-134
                                                                                 SOUTHLAKE, TX 76092




SABRE HOSPITALITY SOLUTIONS                   SALIH ABDUL-AZAZ                   SAMUEL FRIMPONG
DIVISION OF SABRE GLBL INC,                   ADDRESS REDACTED                   ADDRESS REDACTED
7285 COLLECTION CENTER DR
CHICAGO, IL 60693




SAMUEL GAMBARO                                SANDITZ TRAVEL MANAGEMENT          SECRETARY OF STATE
ADDRESS REDACTED                              98 WASHINGTON ST                   DIVISION OF CORPORATIONS
                                              MIDDLETOWN, CT 06457               ONE COMMERCE PLAZA
                                                                                 99 WASHINGTON AVE
                                                                                 ALBANY, NY 12231



SECURITY EXCHANGE COMMISSION                  SHAEENA HENRIQUEZ                  SHA'LIK HARFORD
NORTHEAST REGIONAL                            ADDRESS REDACTED                   ADDRESS REDACTED
THE WOOLWORTH BUILDING
233 BROADWAY-JOHN MURRAY
NEW YORK, NY 10279



SHERWEB                                       SHIVKARAN LOKNAUTH                 SHYWANN SPENCER
95 BLVD JACQUES CARTIER SUD, STE 400          ADDRESS REDACTED                   ADDRESS REDACTED
SHERBROOKE, QC J1J 2Z3
CANADA




SIDLEY AUSTIN LLP                             SILVER MINE INC                    SILVERMANACAMPORA LLP
ATTN: MARK POOLE                              37 WEST 30TH ST                    ATTN: KENNETH P. SILVERMAN
787 7TH AVE                                   NEW YORK, NY 10001                 ATTN: BRIAN POWERS
NEW YORK, NY 10019                                                               100 JERICHO QUADRANGLE, SUITE 300
                                                                                 JERICHO, NY 11753



SMITH TRAVEL RESEARCH                         SPARKLING WATER DISTRIBUTORS       SPARKLING WATER DISTRIBUTORS
735 E MAIN ST                                 12C FILMORE PL                     P.O. BOX 695
HENDERSONVILLE, TN 37075                      FREEPORT, NY 11520-4607            MERRICK, NY 11566




STATE OF DELAWARE                             STATE OF DELAWARE                  STATE OF NEW YORK, DEPT. OF LABOR
CORPORATE SERVICE COMPANY CSC                 DIVISION OF CORPORATION            UNEMPLOYMENT INSURANCE DIVISION
2711 CENTERVILLE RD, STE 400                  P.O. BOX 5509                      ATTN: BRIAN VANDERWALKER
WILMINGTON, DE 19808                          BINGHAMTON, NY 13902-5509          GOV W AVERELL HARRIMAN CAMPUS
                                                                                 BLDG 12, RM 256
                                                                                 ALBANY, NY 12240

STEVEN J. PAPPAS                              STORE FRONT PLUS CORP              STR, INC
ADDRESS REDACTED                              1015 SAW MILL RD                   735 E MAIN ST
                                              YONKERS, NY 10710                  HENDERSONVILLE, TN 37075




SUPERIOR DATA SERVICES, INC.                  SUPERIOR DATA SERVICES, INC.       SUPERIOR DATA SERVICES, INC.
1471 ROUTE 9, SUITE 203                       188 MONTAGUE ST. 10TH FL.          3 WEST MAIN ST. SUITE 202
CLIFTON PARK, NY 12065                        BROOKLYN, NY 11201                 ELMSFORD, NY 10523




Page 12 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17           Main Document
                                                                                                          Served 2/22/2019
                                                           Pg 22 of 24
SUPERIOR DATA SERVICES, INC.                  SUPPORT ENFORCEMENT UNIT                 SUSHIL K. OBEROI
950 NEW LOUDON RD. SUITE 250                  CANAL ST STATION                         ADDRESS REDACTED
LATHAM, NY 12110                              P.O. BOX 818
                                              NEW YORK, NY 10013




SWITA UDOMLAMUN                               TAIRA STEWART                            TANGERINE TRAVEL, LTD.
ADDRESS REDACTED                              ADDRESS REDACTED                         10808 NE 145TH ST
                                                                                       BOTHELL, WA 98011




TANISHA JONES                                 TEKCONN SERVICES INC                     TELCO EXPERTS
ADDRESS REDACTED                              237 WEST 35TH ST, SUITE 805              169 RAMAPO VALLEY RD
                                              NEW YORK, NY 10001                       OAKLAND, NJ 07436-2509




TELCO EXPERTS                                 THE BANK OF NEW YORK                     THE CITY OF NEW YORK
P.O. BOX 945                                  ATTN: CORPORATE TRUST DEPT.              DEPT. OF ENVIRONMENTAL PROTECTION
OAKLAND, NJ 07436-0945                        101 BARCLAY ST                           BUREAU OF CUSTOMER SERVICES
                                              NEW YORK, NY 10286                       89-17 JUNCTION BLVD
                                                                                       FLUSHING, NY 11373-5108



THE CITY OF NEW YORK                          THE CITY OF NEW YORK DEPT. OF FINANCE    THE ERIC RYAN CORPORATION
DEPT. OF FINANCE                              ATTN: CATHERINE LEUNG                    1 EARLY ST, STE A
1 CENTRE ST                                   345 ADAMS ST, 10TH FL                    ELLWOOD CITY, PA 16117
NEW YORK, NY 10007                            BROOKLYN, NY 11201




THE NEW YORK TIMES                            THE NEW YORK TIMES                       THERESA HENDRIX
242 W 41ST                                    P.O. BOX 371456                          ADDRESS REDACTED
NEW YORK, NY 10036                            PITTSBURGH, PA 15250-7456




TIME WARNER CABLE                             TIME WARNER CABLE                        TITLES OF NEW YORK, INC.
60 COLUMBUS CIR                               P.O. BOX 223085                          555 MADISON AVE.
NEW YORK, NY 10023                            PITTSBURGH, PA 15251-2085                NEW YORK, NY 10022




T-MOBILE                                      TODTMAN, NACHAMIE, SPIZZ & JOHNS, P.C.   TOM CAT BAKERY INC
12920 SE 38TH ST                              ATTN: IVAN SERCHUK, ESQ.                 43-05 10TH ST
BELLEVUE, WA 98006                            425 PARK AVE                             LONG ISLAND CITY, NY 11101
                                              NEW YORK, NY 10022




TOM CAT BAKERY INC                            TORN RANCH                               TOTAL FIRE PROTECTION
P.O. BOX 844040                               2198 S MCDOWE; BLVD                      5322 AVE N
BOSTON, MA 02284-4040                         PETALUMA, CA 94954                       BROOKLYN, NY 11234




TOWER SEVENTH ASSOCIATES, L.P.                TRASON JOHNSON                           TRAVEL AND TRANSPORT
C/O PF FINANCIAL                              ADDRESS REDACTED                         2120 S 72ND ST
159 W 53RD ST, 32GH                                                                    OMAHA, NE 68124
NEW YORK, NY 10019




TRAVEL DEPOT INC                              TRAVEL INCORPORATED                      TRAVEL ONE, INC.
1176 43RD ST                                  4355 RIVER GREEN PKWY                    8009 34TH AVE SOUTH, STE 1500
BROOKLYN, NY 11219                            DULUTH, GA 30096-9404                    MINNEAPOLIS, MN 55425




Page 13 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123   Filed 02/26/19 Entered 02/26/19 16:41:17      Main Document
                                                                                                     Served 2/22/2019
                                                           Pg 23 of 24
TRAVELCLICK INC                               TRAVELCLICK INC                    TRAVELFOCUS, LLC DBA TSI USA
7 TIMES SQUARE                                P.O. BOX 71199                     8111 LBJ FREEWAY, STE 900
NEW YORK, NY 10036                            CHICAGO, IL 60694-1199             DALLAS, TX 75251




TRAVELFOCUS, LLC DBA TSI USA                  TRG FIRE-LIFE SAFETY               TRG FIRE-LIFE SAFETY
ATTN: GREG CORBIN                             2390 EAST VILLA ST                 P.O. BOX 421
8111 LBF FREEWAY, STE 900                     PASADENA, CA 91107-2528            NEW YORK, NY 10101
DALLAS, TX 75251




TRIANGLE CAPITAL GROUP                        TRIPADVISOR LLC                    TRIPADVISOR LLC
ATTN: MORRIS S DOUECK                         400 1ST AVE                        P.O. BOX 841928
452 5TH AVE, 30TH FLOOR                       NEEDHAM, MA 02494                  DALLAS, TX 75284-7325
NEW YORK, NY 10018




TRUST SECURITY & COMMUNICATIONS               TYSHAWN MITCHELL                   U.S. ATTORNEY
321 SPOOKS ROCK RD, UNIT A109                 ADDRESS REDACTED                   ATTN: CLAIMS, UNIT - RM 417
SUFFERN, NY 10901                                                                ONE ST ANDREW'S PLAZA
                                                                                 NEW YORK, NY 10007




U.S. ATTORNEY                                 ULTRAMAR                           UNIGLOBEONE
UNITED STATES DEPT OF JUSTICE                 14 EAST 47TH ST                    1444 ALBERNI ST, STE 30
950 PENNSYLVANIA AVE NW, RM 2242              NEW YORK, NY 10017                 VANCOUVER, BC V6G 2Z4
WASHINGTON, DC 20530-0001                                                        CANADA




USA TODAY                                     USA TODAY                          VALERIE WILSON TRAVEL INC
535 MADISON AVE                               P.O. BOX 677446                    39 LOCUST AVE, STE 202
NEW YORK, NY 10022                            DALLAS, NY 75267-7446              NEW CANAAN, CT 06840




VERIZON                                       VERIZON                            VERIZON WIRELESS
1095 AVE OF THE AMERICAS                      P.O. BOX 15124                     BANKRUPTCY ADMINISTRATION
NEW YORK, NY 10013                            ALBANY, NY 12212                   500 TECHNOLOGY DR, STE 550
                                                                                 WELDON SPRING, MO 63304




VIDA KING                                     VILLALBA MINERVA                   W&M SPRINKLER
ADDRESS REDACTED                              ADDRESS REDACTED                   50 BROADWAY
                                                                                 HAWTHORME, NY 10532




W.B MASON CO, INC                             W.B MASON CO., INC                 WELLS FARGO COMMERCIAL MORTGAGE SERVICI
P.O. BOX 981101                               59 CENTRE ST                       LOAN NUMBER: 300571303 / 300571304
BOSTON, MA 02298-1101                         BROCKTON, MA 02301-4014            D1050-084, 8TH FLOOR
                                                                                 401 SOUTH TRYON ST
                                                                                 CHARLOTTE, NC 28202



WERNER MONTEAGUDO                             WESTERN PEST SERVICES              WHITEY'S HARDWARE PAINT CORPORTATION
ADDRESS REDACTED                              483 10TH AVE, STE 100 N            244 5TH AVE
                                              NEW YORK, NY 10018-0000            NEW YORK, NY 10010




WILLIAM ROAM                                  WILLIAM ROAM,LLC                   WILLIAMBURG TRAVEL
3131 NORTH FRAKLIN RD, STE C                  ATTN: ALISON ELIZABETH MURPHY      2060 FRANKLIN WAY, 100
INDIANAPOLIS, IN 46226                        3131 N FRANKLIN RD, STE C          MARIETTA, GA 30067
                                              INDIANAPOLIS, IN 46226




Page 14 of 15
           18-12341-smb
1141 Realty Owner LLC - U.S. Mail
                                    Doc 123     Filed 02/26/19 Entered 02/26/19 16:41:17                    Main Document
                                                                                                                     Served 2/22/2019
                                                             Pg 24 of 24
WILMINGTON TRUST NA SOLELY IN ITS CAPACITY AS   WILMINGTON TRUST NATIONAL ASSOC. AS TRUSTEE       WILMINGTON TRUST, N.A. SOLELY IN ITS CAPACIT
MIDLAND LOAN SVCS, A DIVISION OF PNC            FOR MIDLAND LOAN SVCS, A DIVISION OF PNC BANK N   C/O PNC BANK, NA MIDLAND LOAN SVCS
ATTN: BRIAN D. DAVIS                            1100 NORTH MARKET ST                              ATTN: BRIAN D. DAVIS
10851 MASTIN ST, STE 300                        WILMINGTON, DE 19890                              10851 MASTIN, STE 300
OVERLAND PARK, KS 66210                                                                           OVERLAND PARK, KS 66210



WORLD TRAVEL INC                                WORLD TRAVEL INC.                                 XEO MARKETING
1724 WEST SCHUYKILL RD                          ATTN: CAROL S LABE                                7111, SYNTAX DR, 3RD FL
DOUGLASVILLE, PA 19518                          1724 W SCHUYLKILL RD                              MISSISSAUGA, ON L5N 8C3
                                                DOUGLASSVILLE, PA 19518                           CANADA




YAAKOUB Y. SALEH                                YOCASTA ALVAREZ                                   ZARIC NAHAS & RICH
38-11 220TH ST                                  ADDRESS REDACTED                                  303 5TH AVE
BAYSIDE, NY 11361                                                                                 NEW YORK, NY 10016




                                                                                            Parties Served: 471




Page 15 of 15
